Title: To George Washington from Brigadier General Samuel Holden Parsons, 29 March 1779
From: Parsons, Samuel Holden
To: Washington, George


Dear General
New London [Conn.] 29th March 1779
I was last Week on my return from this Place to Camp; but on receiving Inteligence of the Enemy’s moving toward this Place have returnd. the Commander in Chief of the Enemy’s Forces is said to be at Southampton, a Fleet of Thirty Sail of Ships and other Vessels have arrivd at Sagg Harbour through the Sound. Thirty Ships have arrivd Yesterday at Newport; a Fleet of Twenty five Vessels left Newport last Week for Sagg Harbour about One half which were lost in a Storm. the Enemy’s Forces at Southampton, Sagg Harbour & the Country about that Place amount to about 2500 Men; Troops are said to be on Board the Fleet, the Numbers variously reported from 2000 to 6000 Men; on Long Island the Object in their View is New London. under these Circumstances I have concluded to remain here with the few Troops orderd to this Post by General Putnam until I receive further Orders from him.
the Continental Troops here are about 200 Rank & File the Militia will be orderd in; your Excellency’s Information will better enable you to judge of the Designs of the Enemy and their Strength at these & other Places than I can possibly be possesd of; and whither so great a Part of their Troops are now imployd in this Quarter as will indanger their capital Post if a Mov’ment should be made against it is Subject I cannot judge of; but I would propose to your Excellency whither some Progression towards New York, will not tend to prevent any Descent on our Coast; and as Genl Clinton is here in Person, whither General Putnam with his Troops ought not to be orderd to this Post. I am with Esteem & Regard yr Excellencys Obedt Servt
Saml H. Parsons
